IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-30882
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GLENN T. HAMPTON, II,

                                           Defendant-Appellant.

                           - - - - - - - - - -
             Appeal from the United States District Court
                 for the Western District of Louisiana
                         USDC No. 91-CR-50100-1
                           - - - - - - - - - -
                              June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Glenn T. Hampton, II, federal prisoner #07872-035, appeals

the district court’s denial of his motion invoking Fed. Crim. P.

R. 35.    Hampton’s appeal is “from the denial of a meaningless,

unauthorized motion.”     See United States v. Early, 27 F.3d 140,

142 (5th Cir. 1994).     Thus, the appeal is without merit and is

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983)    Because the appeal is frivolous, it is DISMISSED.   See 5TH

CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-30882
                              - 2 -

     We caution Hampton that any further frivolous filings

relative to this conviction will result in the imposition of

sanctions.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.